qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact sean m dwyer id no telephone number refer reply to cc ita - plr-118495-00 date date in re legend h w state x dear this letter is in response to your request for a private_letter_ruling concerning the application of sec_265 of the internal_revenue_code to deductions claimed by h and w for home mortgage interest state income taxes real_property_taxes and investment_interest facts you represent that h and w are married individuals who file joint income_tax returns h is a foreign national and a resident_alien of the united_states h is employed by x an international_organization whose articles of agreement provide that no tax shall be levied on salaries or emoluments paid to foreign nationals h’s salaries and emoluments compensation consist of three elements i salary ii a spouse and child allowance and iii a home_leave allowance the spouse and child allowance is designed to provide a benefit in the form of increased salary that is roughly equivalent to the benefits a married employee of x whose salary is subject_to federal_income_tax receives in the forms of a lower tax_rate for such individual as compared to his or her single counterpart and of personal exemptions for children and other dependents the home_leave allowance is a payment to defray the costs mainly transportation costs incurred by foreign employees of returning to their home countries to renew family and cultural ties in addition h’s compensation is not subject_to state income plr-118495-00 tax h does not maintain an office in the home for the purpose of performing work for x w is a citizen_of_the_united_states and works part time h and w also earned interest and dividend income ruling requested you have requested that we rule that sec_265 does not disallow h and w’s otherwise allowable itemized_deductions for mortgage interest_expense state_income_tax real_property_taxes and investment_interest expense because they are not allocable to h’s tax-exempt compensation from x within the meaning of sec_265 law and analysis sec_893 of the code provides in part that wages or salary of any employee of an international_organization received as compensation_for official services shall not be included in gross_income and shall be exempt from taxation if such employee is not a citizen_of_the_united_states sec_1_893-1 of the income_tax regulations provides that an employee of an international_organization who executes and files with the attorney_general the waiver provided for in sec_247 of the immigration and nationality act u s c sec_1257 thereby waives the exemption conferred by sec_893 however under sec_1_893-1 if an international agreement provides that compensation paid_by the international_organization to its employees is exempt from the federal_income_tax and the application of the exemption is not dependent upon the provisions of the internal revenue laws the exemption so conferred is not affected by the execution and filing of a waiver under sec_247 of the immigration and nationality act see revrul_75_425 1975_2_cb_291 the articles of agreement of x provides that no tax shall be levied on or in respect of salaries and emoluments paid to employees who are not local citizens local subjects or other local nationals this organization is listed in part of revrul_75_425 as an international_organization whose exemption is not terminated by the filing of the waiver provided by sec_247 of the immigration and nationality act sec_265 provides that no deduction shall be allowed for any amount otherwise allowable as a deduction which is allocable to one or more classes of income other than interest whether or not any amount of income of that class is received or accrued wholly exempt from the taxes imposed by this subtitle plr-118495-00 sec_1_265-1 provides that expenses and amounts otherwise allowable which are directly allocable to any class or classes of exempt_income shall be allocated thereto and expenses and amounts directly allocable to any class or classes of nonexempt_income shall be allocated thereto if an expense or an amount otherwise allowable is indirectly allocable to both a class of nonexempt_income and a class of exempt_income a reasonable proportion thereof determined in the light of all the facts and circumstances in each case shall be allocated to each revrul_83_3 1983_1_cb_72 modified by revrul_87_32 1987_1_cb_131 states that the purpose of sec_265 is to prevent a double tax_benefit applying this principle the ruling reasons that sec_265 applies to otherwise deductible expenses_incurred for the purpose of earning or otherwise producing tax-exempt_income or when tax-exempt_income is earmarked for a specific purpose and deductions are incurred in carrying on that purpose situation sec_1 and of the ruling address the application of sec_265 to taxpayer-attorneys who used the proceeds of scholarships that were excludable from gross_income to pay in part for courses they took as a condition of continued employment the ruling concludes that because the taxpayers incurred expenses for the purposes for which the tax-exempt_income was received they must decrease the deductible amount of their educational expenses because a portion of those expenses was allocable to the scholarships in 17_tc_1386 the court held that no deduction could be taken for educational expenses paid_by a tax-exempt grant from the veterans’ administration similarly in 78_tc_989 aff’d on other grounds 710_f2d_1400 9th cir the court ruled that a pilot could not deduct the cost of a flight training course to the extent those expenses were reimbursed by the veterans’ administration the tax_court noted that the fundamental nexus between the reimbursement and the expense fell within the scope of any reasonable interpretation of the ‘allocable to’ requirement manocchio t c pincite in 990_f2d_53 2nd cir the taxpayer received a tax- exempt living quarter’s allowance lqa from the united_states government while working for the immigration and naturalization service in canada the court held that the taxpayer’s mortgage interest and real_estate tax deductions were allocable to the lqa because these were the housing_expenses intended to be covered by the lqa accordingly the portion of these expenses allocable to the tax-exempt_income was disallowed pursuant to sec_265 in lapin v united_states f_supp d hawaii the court held that the portion of state_income_tax paid on a cost of living adjustment cola that was exempt from federal_income_tax but not state_income_tax was directly allocable to the cola and no other category of income thus sec_265 disallowed a deduction for that portion of the taxpayer’s state income taxes see also revrul_74_140 1974_1_cb_50 plr-118495-00 in this case h does not maintain a home_office related to his employment with x thus h and w’s expenses for mortgage interest and real_property_taxes on their home are not used to produce the tax-exempt compensation h receives from x in addition the compensation that h receives from x is not earmarked for housing_expenses unlike the situation described in induni thus h and w’s expenses for mortgage interest and real_property_taxes on their residence are not allocable to h’s compensation under sec_265 in addition because h’s compensation is not subject_to state income taxes the state income taxes that h and w pay are not allocable to the compensation under sec_265 thus this situation is unlike that described in lapin and revrul_74_140 further the investment_interest paid_by h and w is not used to produce h’s compensation and the compensation is not earmarked for the payment of investment_interest thus h and w’s investment_interest expense is not allocable to h’s compensation under sec_265 conclusion h and w’s otherwise allowable deductions for mortgage interest_expense real_estate_taxes state_income_tax and investment_interest expense are not allocable to h’s compensation thus the deductions for such expenses are not disallowed under sec_265 as a result of h’s receipt of the compensation from x caveats except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter thus no ruling is requested and no opinion is expressed regarding whether the deduction provided under sec_152 is allocable to the spouse and child allowance under sec_265 in addition no opinion is expressed as to the applicability of sec_893 to the facts submitted a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code plr-118495-00 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent associate chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch
